Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Applicant has overcome the objection to claim 1 with the amendment filed 01/13/2021
Double Patenting
With the terminal disclaimer filed 01/13/2021, applicant has overcome rejection of claims 28-38 for double patenting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 28-38 are rejected under 35 U.S.C. 102(b) as being anticipated by JP S45-30245 (‘245), (provided by applicant in related case 12/708845).
In Re claim 28 with reference to Figures 1 and 2 ‘245 discloses an automatic release vacuum device comprising a one piece body (2) including a vacuum passageway (b) and a venting element (passage through plug 4). ‘245 further discloses a vacuum generating device (10, e, 12) and a piston element (18) having a sealing element (17) movable between a sealing position and a venting position. '245 further discloses when the piston element is in the sealing position and the pressurized air supply is activated to supply pressurized air to the vacuum generating device at least a partial vacuum is generated in the vacuum passageway (during operation, pressurized air is directed through the diverter passageway shown at the upper portion of the device shown in Figure 2 to the side of the piston opposite the passageway through plug 4 which causes piston to move towards and seal said passageway 
Regarding the limitation of the piston edge surface that defines a periphery of the desired shape, the external surface of the piston element of '245 meets this limitation.
In Re claim 29 ‘245 discloses a venturi nozzle (10, e, 12).
In Re claims 30, 36, and 38 ‘245 discloses air moving from the vacuum passageway (b) into the venturi nozzle (10).
In Re claim 31 ‘245 discloses a biasing element (21).
In Re claims 32, 33, and 38 ‘245 discloses a vacuum cup (1).
In Re claim 34 ‘245 discloses a unitary body (2).
In Re claim 35 ‘245 discloses a diverter passageway (19),
In Re claim 37 ‘245 discloses a venting element (passage through plug 4).
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. Applicant argues that the JP ‘245 reference fails to teach a piston with a desired shape including an edge surface that defines a periphery of the desired shape. Since the piston of the JP ‘245 reference is entirely an artificial object, its shape is intentional and therefore desired. The external surface of the piston is an edge surface and therefore meets the broadest reasonable interpretation of the limitation of an edge surface that defines the desired shape.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON K NIESZ/Primary Examiner, Art Unit 3753